Broadway at Armour / Box 219139 / Kansas City, Missouri 64121-9139 Telephone: (816) 753-7000 August 12, 2010 Jim B. Rosenberg Senior Assistant Chief Accountant Securities and Exchange Commission treet Washington, D.C. 20549 Re:Kansas City Life Insurance Company Form 10-K for the Fiscal Year Ended December 31, 2009 Form 10-Q for the Quarterly Period Ended March 31, 2010 Schedule 14A filed on March 22, 2010 File No. 001-33348 Dear Mr. Rosenberg: The purpose of this letter is to respond to your letter dated July 8, 2010 regarding the matters listed above. We appreciate the opportunity to respond to the items identified in your letter.It is the intent of Kansas City Life Insurance Company (“the Company”) to provide this response and to file the requested amendments to the above referenced forms following your review of our proposed filings.By taking this approach, we hope to eliminate any secondary amendments based on your review of the proposed amendments. To facilitate your review, we have repeated your comments in bold, followed by our responses. As is consistent with the Company's previously filed Form 10-K and Form 10-Q, please note that all numbers presented in the tables and in the responses to items 1, 3, 4 and 5, inclusive of the attachments A and B, are in thousands unless otherwire stated. Form 10-K for the Fiscal Year Ended December 31, 2009 Item 1. Business 1. Please revise your disclosure to provide a more robust discussion of the general development of your business and the business of your subsidiaries during the past five years, as well as the business done by you and your subsidiaries, as required by Item 101 of Regulation S-K.Please include in your revisions a description of the following items: · A more detailed discussion of the independent general agents and third party marketing arrangement used to sell your products. · The different types of reinsurance used by you and your subsidiaries.This discussion should include identification of the reinsurers with which you do business, as well as a description of the material terms of any third-party arrangements you have with these reinsurers for each segment of your business.Please file any agreements as exhibits to your Form 10-K, pursuant to Item 601(b)(10) of Regulation S-K. · Any material acquisitions of your company within the past five years. · The company’s financial strength rating, as well as the rating of its subsidiaries. · The impact of governmental regulation on your business. Company response: The Company will revise its disclosures to address the comment you have made above.A draft of a new Item 1 addressing the items in this comment is included as Attachment A to this letter.The company will also amend its Exhibit list to include certain reinsurance agreements under item 601(b)(10) of Regulation S-K. Item 4.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 2. Please revise your disclosure to include the information required by Item 201(d) of Regulation S-K regarding equity compensation plans. Company Response: The Company does not offer an “equity compensation plan” to its employees.The table outlined in Item 201(d) and the narrative related to said table were omitted intentionally.The Company believes that since no affirmative disclosure is necessary, Item 4 should not be required to be amended in the 10-K/A to be filed in response to your letter.Instead, the Company proposes to include a disclosure in future filings that reads: “The Company has determined at this time that all compensation shall be paid in cash.As a result, the Company currently offers no equity compensation or equity compensation plan to its employees.”This language would be added as the last paragraph to Item 4. Item 6.Management’s Discussion and Analysis of Financial Conditions and Results of Operations Critical Accounting Policies and Estimates Valuation of Investments, page 22 3. Please disclose, in a table, the distribution of your commercial mortgage loan portfolio by property type.Disclose the loans in your portfolio grouped by loan size, by maturity date, and by current loan-to-value ratio as appropriate.For example, groupings of loan-to-value could include loans classified as low, medium or high loan-to-value ratio with a note explaining the definition of low, medium and high. Company Response: In response to your request for disclosure, the Company is providing the items requested for the years ended December 31, 2009 and 2008.In preparing the disclosures in response to this item, the Company determined that its future Form 10-K would be enhanced by including the following information: Investments in mortgage loans totaled $457.6 million at December 31, 2009 ($445.4 million – December 31, 2008).The Company’s mortgage loans are mostly secured by commercial real estate and are carried net of an allowance for loss.The allowance for mortgage loans is maintained at a level believed by management to be adequate to absorb estimated credit losses and was $3.4 million as of December 31, 2009 and 2008.Management’s periodic evaluation and assessment of the adequacy of the allowance is based on known and inherent risks in the portfolio, historical experience, industry data, current economic conditions and other relevant factors.No mortgage loans were foreclosed upon and transferred to real estate investments during the past three years.Also, there were no delinquent mortgage loans at December 31, 2009 and 2008.The Company does not hold mortgage loans of any single borrower that exceeds 5% of stockholders’ equity. At December 31, 2009, the Company had 14% of its invested assets in mortgage loans, down slightly from 15% at December 31, 2008.In addition to the subject collateral underlying the mortgage, the Company typically requires some amount of recourse from borrowers as another potential source of repayment. The recourse requirement is determined as part of the underwriting requirements for each loan.During 2009, the Company added 26 new loans and 100% of these loans included some amount of recourse.The average loan to value ratio for the overall portfolio was 49% and 52% at December 31, 2009 and 2008, respectively, based upon the underwriting and appraisal of value at the time the loan was originated. The table below identifies mortgage loans by geographic location and type of loan as of December 31, 2009 and 2008. Carrying Carrying Amount Amount Geographic region: East north central $ $ Mountain Pacific West south central West north central Other Allowance for loss ) ) Total $ $ Property type: Industrial $ $ Office Other Allowance for loss ) ) Total $ $ The table below identifies mortgage loans by maturity as of December 31, 2009 and 2008. Mortgage loans by maturity: Due in one year or less $ $ Due after one year through five years Due after five years through ten years Due after ten years Allowance for loss ) ) Total $ $ The table below identifies the commercial mortgage portfolio by current loan balance as of years ended December 31, 2009 and 2008. Amount % of Total Amount % of Total $5.0 million or greater $ 4
